                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at LEXINGTON

                                        )
                                        )        MDL. No. 1877
                                        )
IN RE CLASSICSTAR MARE LEASE            )
LITIGATION                              )     Master File:
                                        )     Civil Action No.
                                        )     5:07-cv-353-JMH
                                        )
and                                     )
                                        )
J&L CANTERBURY FARMS, LLC,              )
et al.,                                 )
                                        )
      Plaintiffs,                       )     Civil Action No.
                                        )     5:07-cv-349-JMH
                                        )
V.                                      )
                                        )
CLASSICSTAR, LLC, et al.,               )
                                        )
      Defendants.                       )


                       MEMORANDUM OPINION AND ORDER

                                   *** *** ***


I. STATEMENT OF FACTS

      All told, Plaintiffs invested $10.5 million in Mare Lease

Programs offered by ClassicStar, LLC, and touted as an easy way to

enter into the thoroughbred industry.              2d Am. Compl. ¶¶ 27-28,

176. ClassicStar had a shortage of thoroughbred mares to support

its sales of ClassicStar Mare Leases, but, notwithstanding these

shortages,    Forman    and   the     Plummers     along    with   other    RICO

defendants,    continued      to    market   and     sell   Mare   Leases     to
unsuspecting investors, including Plaintiffs. 2d Am. Compl. at ¶¶

65-85.

       In November of 2003, Plaintiffs invested roughly $6 million

in Mare Lease Programs. Id. at ¶ 81. In order to disguise the fact

that there were insufficient mares available, three months later,

in February, 2004, GeoStar Corporation, acting in concert with the

other RICO defendants, offered to purchase the Plaintiffs’ 2003

Mare   Lease    Program    in   exchange      for    Gastar    stock;    the   offer

contained a guaranteed put option, by which the Plaintiffs would

be guaranteed a minimum profit of $2,000,000 by January 1, 2007.

Id. at ¶ 92. In March, 2004, the Plaintiffs agreed to sell their

mare   leases    to   GeoStar      in    exchange     for     Gastar    stocks,   an

arrangement that took effect in August, 2004. Id. at ¶ 96, 103. At

the same time, Plaintiffs agreed to purchase another set of Mare

Leases, ultimately investing an additional $4.5 million in the

Program in December, 2004. Id. at ¶ 113.

       Three months later, in March, 2005, some of the defendants

asked the Plaintiffs if they would be willing to exchange their

Mare Lease Programs for outright ownership interests in male and

female quarter horses. Id. at ¶ 114. In order to overcome the

Plaintiffs’ reluctance to exchange their leasehold interests in

thoroughbred horses for ownership interests in quarter horses, the

ClassicStar Defendants offered a “put” option on the quarter horse

interests,     effective    July    1,   2007,      whereby    ClassicStar     would

                                          2
repurchase       the   horse      interests       for    $4.95    million,      which

represented a 10% profit to the Plaintiffs. Id. at ¶ 117. In March,

2005,    the    Plaintiffs     entered     into    an    agreement   whereby    they

exchanged their Mare Leases for ownership interests in quarter

horses. Id. at ¶ 118. The agreement was signed by Spencer Plummer.

ClassicStar and the         Plummers represented that the quarter horses

were being cared for by the Plummers at their ranch located in

Utah. Id. at ¶¶ 121, 144.

        Notwithstanding their knowledge that the Plaintiffs were the

owner of the horses as a result of their agreement, the Plummers

subsequently sold the quarter horses. Id. at ¶ 148. This was all

part and parcel of the scheme to churn the Mare Leases so that

investors would not uncover the fact that ClassicStar did not have

sufficient mares to support the number of leases it was selling.

Once an investor entered into the investment scheme by purchasing

a Mare Lease, the RICO defendants counseled the investor to sell

their Mare Leases in return for a different investment. Id. at ¶¶

92-95; see also Plummer’s Cross-Claims at ¶ 34, 39, attached as

Exhibit “A.” Once the Mare Lease interests were exchanged for the

other    investments,       the   many    defendants,      including     investment

advisors       Wilmington    Trust,      PCG,   and     Forman   would   then   urge

investors to purchase more Mare Lease Programs, purportedly to

retain the tax benefits of investing in the thoroughbred industry.

Id. at ¶¶ 106-08.       Plaintiffs allege that all of these defendants

                                           3
acted with knowledge of the unsustainability of the leasing program

due to a shortage of breeding pairs.

II.   Standard of Review and Applicable Law

      In evaluating a Rule 12(b)(6) motion, the factual allegations

of the Complaint “must be enough” that the right to relief is

“above the speculative level” and is “plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007); Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). If the complaint pleads facts

“merely consistent with” liability, it “stops short of the line

between possibility and plausibility of entitlement to relief.”

Id. “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Id.

      “When analyzing questions of federal law, the transferee

court should apply the law of the circuit in which it is located.”

In re Temporomandibular Joint (TMJ) Implants Prod. Liab. Litig.,

97 F.3d 1050, 1055 (8th Cir. 1996). “When considering questions

of state law, however, the transferee court must apply the state

law that would have applied to the individual cases had they not

been transferred for consolidation.” Id. In this instance, that is

the law of the Commonwealth of Pennsylvania.

III. Discussion

      A. RICO and the PSLRA

                                 4
     As an initial matter, the Court rejects Forman and the

Plummers’ argument that § 107 of the Private Securities Litigation

Reform Act bars Plaintiffs’ RICO claims.

     As amended by the PSLRA, the RICO statute provides:

          (c) [a]ny person injured in his business or
          property by reason of a violation of section
          1962 of this chapter may sue therefor in any
          appropriate United States district court and
          shall recover threefold the damages he
          sustains and the cost of the suit, including
          a reasonable attorney’s fee, except that no
          person may rely upon any conduct that would
          have been actionable as fraud in the purchase
          or sale of securities to establish a violation
          of section 1962.. . .

18 U.S.C. § 1964(c) (emphasis added). “[T]he proper focus of the

analysis is on whether the conduct pled as predicate offenses is

‘actionable’ as securities fraud - not on whether the conduct is

‘intrinsically   connected   to,       and   dependent   upon’   conduct

actionable as securities fraud.” Bald Eagle Area Sch. Dist. v.

Keystone Fin., Inc., 189 F.3d 321, 330 (3d Cir. 1999).

     Here, the Hertzogs allegedly accepted the exchange of their

2003 Mare Lease Program for what was explained to them as a

commensurate amount of Gastar stock (with a put option that

provided a cash payment to Plaintiffs) and then were immediately

advised that, to preserve their tax benefits, they had to reinvest

in the Mare Lease Program. 2d Am. Compl. ¶ 93. They subsequently

exchanged their 2004 Mare Lease Program for ownership of quarter

horses, a non-security. 2d Am. Compl. at ¶ 118. Plaintiffs describe

                                   5
the conduct at issue in this case as the “churning” of Mare Leases

which required the availability of alternative investments. The

movants argue that the alternative investments referred to in the

Second    Amended   Complaint    were       shares   of   Gastar     stock,   but

Plaintiffs’ Second Amended Complaint actually avers that a wide

variety of alternative investments were offered to investors,

included ownership of quarter horses. Id. at ¶¶ 114-120, 130. The

Court agrees that, on these facts, the fact that some of the

alternative investments were securities was incidental to the

scheme and to the conduct that forms the basis of the complaint.

Notably, Plaintiffs made a second purchase of a Mare Lease Program

and subsequent exchange of those interests for quarter horses

without   relying   upon   any   conduct      related     to   the   ClassicStar

Defendants’ failure to provide Gastar stock.

     The central focus of the Mare Lease Marketing Enterprise was

to sell Mare Leases, and to continue to sell Mare Leases despite

having exceeded the limit of Mare Leases that could feasibly have

been sold given ClassicStar’s inventory of mares. The movants do

not argue that this constitutes securities fraud. Rather, what is

important for purposes of this analysis is that the only way to

keep this many-tiered scheme alive was to convince Mare Lease

investors to accept alternative investments that were touted as

having the same -- or greater -- value as the Mare Leases. Once



                                        6
the investors agreed to accept alternative investments, they were

immediately cycled back into the Mare Lease Marketing Enterprise.

        Thus, the case before the Court is unlike that in Bald Eagle

in which the Third Circuit applied the PSLRA to bar RICO claims

“implicating” securities. The fraudulent scheme in Bald Eagle was

entirely securities-driven and was, in fact, brought to light by

the Securities and Exchange Commission’s civil enforcement action.

The plaintiffs attempted to circumvent the PSLRA by pleading only

those    predicate    acts    that   were       not   directly   actionable    as

securities fraud. Thus, the Court held that “a plaintiff cannot

avoid the RICO Amendment’s bar by pleading mail fraud, wire fraud

and bank fraud as predicate offenses in a civil RICO action if the

conduct    giving    rise    to   those       predicate   offenses   amounts   to

securities fraud.” Bald Eagle, 189 F.3d at 330.

        Neither Forman nor the Plummer Defendants allege that the

sale of Mare Leases constitutes the sale of securities or that the

underlying fraud in the sale of the Mare Leases (too many leases

for too few horses and the misrepresentation of the program to

meet demand) constitutes security fraud. Rather, they allege that

because one of the Plaintiffs’ Mare Lease Programs was exchanged

for a contract to deliver shares of Gastar stock (which have never

been provided to plaintiffs), the entirety of the RICO claims are

barred as this one exchange may constitute actionable securities

fraud. The Court sees no reason to apply the bar on these facts.

                                          7
See Sec. and Exchange Comm. v. Zandford, 535 U.S. 813, 820 (2002)

(holding that the language in §10(b) of the Securities Exchange

Act and Rule 10b-5 prohibiting fraud “in connection with the

purchase or sale of any security” must not be construed so broadly

as to convert every common-law fraud that happens to involve

securities into a violation of the Act).

     Even if a securities transaction took place and co-defendant

GeoStar   misrepresented   its   intent   to   transfer   stock   to   the

Plaintiffs, this is not the principal fraud being alleged under

civil RICO, and that the presence of a securities transaction is

highly incidental to the fraud that has been perpetrated. See

Petters Co., Inc. v. Stayhealthy, Inc., No. Civ. 03-3210, 2004 WL

1465830 (D. Minn. June 1, 2004) (declining to apply securities

fraud exception to bar RICO claims where the connection between

the alleged fraud and securities transaction was tenuous at best).

     B.    § 1962(c) Claims Are Otherwise Properly Pleaded

           1. Predicate Acts and Racketeering Activity

     Per 18 U.S.C. § 1961(1), both mail fraud and wire fraud are

the type of “racketeering activity” that comprises a predicate

act. See Sedima, S.P.R.L. v. Imrex Co., Inc., 473 U.S. 479, 495

(1985). 18 U.S.C. § 1961(5) states that a pattern of racketeering

activity requires at least two acts of racketeering activity. As

against Forman, the Plaintiffs have sufficiently pleaded a pattern

of racketeering activity.

                                   8
        Under both the mail and wire fraud statutes, in order to state

a violation, it is necessary to show (1) a scheme to defraud, (2)

participation by the defendant in the scheme, (3) specific intent

to defraud, and (4) the use of the United States wires or mails in

furtherance of the scheme. See United States v. Burks, 867 F.2d

795 (3d Cir. 1989) (defining mail fraud); United States v. Turner,

465 F.3d 667 (6th Cir. 2006) (same); see also In re Phillips

Petroleum Secs. Litig., 881 F.2d 1236, 1249 (3d Cir. 1989) (“[T]he

same elements provide the basis for both mail fraud and wire

fraud[.]”); Berent v. Kemper Corp., 973 F.2d 1291 (6th Cir. 1992)

(same).

        When pleading wire and mail fraud as predicate acts, a

plaintiff must follow the heightened pleading requirements of Fed.

R. Civ. P. 9(b), which requires the plaintiff to plead “the who,

what,    when,   and   where   details   of   the   alleged   fraud.”   Allen

Neurosurgical Assoc., Inc. v. Lehigh Valley Health Network, No.

Civ. A. 99-4653, 2001 WL 41143 *3 (E.D. Pa. Jan, 18, 2001) (citing

United States ex rel. Waris v. Staff Builders, Inc., No. Civ. A.

96-1969, 1999 WL 179745, at *4 (E.D. Pa Mar. 4, 1999); Bender v.

Southland Corp., 749 F.2d 1205, 1216 (6th Cir. 1984). (“To satisfy

FRCP 9(b), a plaintiff must at minimum allege the time, place and

contents of the misrepresentation(s) upon which he relied.”).

“Malice, intent, knowledge, and other conditions of a person’s

mind may be alleged generally.”          Fed. R. Civ. P. 9(b).

                                     9
       In   this    instance,       Plaintiffs     have   clearly        pleaded   facts

setting forth Forman’s involvement in the overall scheme and the

“who, what, when, and where details” of the predicate acts sounding

in wire or mail fraud.           These acts need not be fraudulent on their

face, and even completely innocent mailings can satisfy the mail

fraud statute because

             [t]he actual violation is the mailing,
             although the mailing must relate to the
             underlying fraudulent scheme. Moreover, each
             mailing that is “incident to an essential part
             of the scheme” constitutes a new violation.
             The    mailing    need   not    contain    any
             misrepresentations.     Rather,     “innocent”
             mailings--ones    that   contain    no   false
             information--may supply the mailing element.

Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1413-14 (3d

Cir. 1991); see also Henderson v. United States, 202 F.2d 400, 404

(6th Cir. 1953) (“A scheme to defraud, within the meaning of the

statute,     may    exist    although       no   misrepresentation         of   fact     is

made.”). “The scheme need not be fraudulent on its face, . . . but

must   involve       some    sort      of   fraudulent        misrepresentations         or

omissions reasonably calculated to deceive persons of ordinary

prudence and comprehension.” United States v. Pearlstein, 576 F.2d

531, 535 (3d Cir. 1978); United States v. Moore, 29 Fed. Appx.

222, 225, 2002 WL 74452, *2 (6th Cir. 2002) (“The standard for

determining        whether      such   proof     has   been    presented     is    not    a

‘technical’        one,   but    is    ‘a   reflection    of     moral    uprightness,

fundamental honesty, fair play and right dealing in the general

                                            10
and business life of members of society.’ What is required is a

showing      of   ‘some   sort       of    fraudulent      misrepresentations      or

omissions.’” (citing United States v. Van Dyke, 605 F.2d 220, 225

(6th Cir. 1979)).

       Plaintiffs aver that Forman’s acts were a part of the overall

scheme to defraud. Taken both individually and as a whole, Forman’s

own wire and mail communications – not to mention those sent by

others as part of the same scheme– contain a number of omissions,

chief of which is the fact that the Mare Lease Program was being

marketed as if it had an unlimited source of mares to lease when

it did not.       Each was designed to serve the underlying Mare Lease

Marketing Program scheme – to keep it going even though it was

unsustainable       through      a        shell     game   cycle     of    continuing

investments. Plaintiffs claim with adequate particularity that the

defendants were, in their scheme, selling far more Mare Leases

than ClassicStar’s ownership of mares could possibly justify. If

Forman provided only the information that would tend to indicate

that the investment was both sound and lucrative while aware of

and    omitting     the   information         that    potential    investors      like

Plaintiffs really needed in order to make an informed decision,

that    is   enough    for    their        claims    against   him    to   meet    the

plausibility standard of Twombly and Iqbal and survive Forman’s

motion to dismiss on these grounds.

             2. Pattern and Continuity

                                            11
      The same is true with regard to his arguments about the

sufficiency     of   Plaintiffs’       pleadings      as    to     “pattern”      and

“continuity.”        With    respect   to    a   “pattern”        of   racketeering

activity, the Supreme Court has held that “[t]he term ‘pattern’

itself   requires      the   showing    of   a    relationship         between    the

predicates . . . and of ‘the threat of continuing activity’[.] .

. . It is this factor of continuity plus relationship which

combines to produce a pattern.” H.J., Inc. v. Northwestern Bell

Telephone Co., 492 U.S. 229, 239 (1989) (quoting the Congressional

Record, 116 Cong. Rec., at 18940 (1970)). Continuity can be open-

ended or closed-ended. Closed-ended continuity is defined as “a

closed period of repeated conduct” and normally takes place over

an extended period of time. Id. at 241-42. However, when a RICO

action is brought before such an “extended period of time” can

transpire, continuity may be established by a clear showing that

the   conduct   that    forms   the    basis     of   a    RICO    action   may    be

“project[ed] into the future with the threat of repetition:” open-

ended continuity. Id. at 241.

      The Court concludes that the facts averred in Plaintiffs’

Second Amended Complaint about Forman’s participation demonstrate

an open-ended continuity. Notably, as soon as the Plaintiffs

exchanged their 2003 Mare Leases for an alternate investment,

Forman immediately began pressuring the Plaintiffs to purchase

another set of Mare Leases in 2004. 2d Am. Compl. ¶ 107. One can

                                       12
project that, had the scheme not fallen apart, Forman would have

been involved in selling the Plaintiffs 2005 Mare Leases while

knowing that the program was unsustainable and continued only by

“churning” investments to cover up the lack of breeding pairs,

assuming he continued to be involved. His role may be more limited

than the other defendants, but the overall scheme and his active

participation while involved fits the definition of a “pattern” of

racketeering activity.

     On June 27, 2003, Forman provided Wilmington Trust with the

“Illustrations” that laid out the Plaintiffs’ potential investment

amounts in the Mare Lease Program and their potential return on

investment. 2d Am. Compl. ¶ 57. Forman met with the Plaintiffs,

their advisors, Wilmington Trust advisors and Spencer Plummer on

July 10, 2003 to make a PowerPoint presentation on the Mare Lease

Program investments. 2d Am. Compl. ¶ 63. PCG, through Forman and

others, remained involved in the Plaintiffs’ investment throughout

the life of the scheme. Forman accompanied the Hertzogs to meetings

at ClassicStar headquarters to discuss the investment several

times during 2003. 2d Am. Compl. ¶ 65(c). Forman affirmatively

represented to the Plaintiffs that he would stay involved with

their investment and assist them along the way. 2d Am. Compl. ¶

65(h). Forman and Alan Gottlob, identified on PCG’s website as

recently as November 2, 2007 as a “managing director” and “founding

partner”   of   PCG,     accompanied   Leo   Hertzog,   along   with

                                  13
representatives of Wilmington Trust, to the Keeneland Yearling

Sales in Kentucky from September 6, 2003 to September 9, 2003.

This trip also included a visit to the ClassicStar farms. 2d Am.

Compl. ¶ 73. The Plaintiffs attended sales presentations with the

Plummer   defendants,    Forman,   Gottlob,      and     a   representative     of

GeoStar on October 24, 2003. 2d Am. Compl. ¶ 85. In April, 2004,

after the Plaintiffs had agreed to exchange their interests in

Mare Leases for Gastar stock, they met with Forman and Gottlob on

April 29, 2004 to discuss making another investment in the Mare

Lease Program. 2d Am. Compl. ¶ 107. On June 7, 2005, Forman emailed

representatives    of    ClassicStar     to    request       that    they   compile

information on the 2004 Mare Lease Programs for Hertzog, in effect,

acting as the go-between for the Plaintiffs and ClassicStar. 2d

Am. Compl. ¶ 161(f)(viii). Forman was involved continuously in the

Mare Lease Marketing Enterprise from at least June, 2003 until at

least June 7, 2005 - a period of two years. This is enough.

           3. Enterprise

     The Court also rejects Forman’s argument that the parties

have not properly averred an “enterprise” for the purposes of the

RICO statute and his suggestion that Plaintiffs have failed to

plead a violation of Section 1962(c) because the Plaintiffs did

not sufficiently allege that he participated in the “operation or

management”   of   the    enterprise.     An    enterprise          “includes   any

individual, partnership, corporation, association, or other legal

                                    14
entity, and any union or group of individuals associated in fact

although not a legal entity.” 18 U.S.C. § 1961(4). In order to

prove    an   enterprise,          a       court        requires    proof       “(1)      that   the

enterprise is an ongoing organization with some sort of framework

for   making    or    carrying         out     decisions;           (2)   that      the    various

associates     function       as       a    continuing        unit;       and    (3)      that   the

enterprise be separate and apart from the pattern of activity in

which it engages.” United States v. Urban, 404 F.3d 754, 770 (3d

Cir. 2005); see also VanDenBroeck v. CommonPoint Mortg. Co., 210

F.3d 696, 699 (6th Cir. 2000). In order to demonstrate that a party

was involved in the operation or management of an enterprise,

“[t]here must be a nexus between the person and the conduct in the

affairs of an enterprise. The operation or management test goes to

that nexus. In other words, the person must knowingly engage in

‘directing      the     enterprise's           affairs’            through      a   pattern       of

racketeering activity.” University of Maryland at Baltimore v.

Peat, Marwick, Main & Co., 996 F.2d 1534, 1539 (3d Cir. 1993).

        In their Second Amended Complaint, the Plaintiffs adequately

plead the existence of an enterprise. This enterprise, termed the

“Mare Leasing Marketing Enterprise,” is an association in fact.

Through their description of the predicate acts undertaken by each

defendant, as well as through the factual recitation of how each

defendant      worked    to    draw          the         Plaintiffs       into      the    scheme,

incorporated by reference into Count I of the Second Amended

                                                   15
Complaint,     the   Plaintiffs     sufficiently      demonstrate         that    the

enterprise is an ongoing organization with a consensual decision-

making structure. 2d Am. Compl. ¶ ¶ 167-69. The enterprise made

decisions by consensus, as evidenced by the assembly-line style by

which    potential   investors      were    moved   through     the    Mare   Lease

Marketing     Enterprise.     PCG    and     Forman   worked       with      private

investment    firms,   namely      Wilmington     Trust,   to    target      wealthy

individuals who would be interested in investments such as the

Mare Lease Program. ClassicStar and the Plummers managed the

horses. GeoStar offered investors alternative investments to keep

the scheme alive. The enterprise as a whole decided whom to target,

how to approach the investors, and what combination of information

and in-person marketing pressure would be used to sell the Mare

Leases to the individuals. In addition, the enterprise as a whole

decided when to switch investors to alternative investments, which

investments to offer, and what value to assign to the alternative

investments.

        Plaintiffs   aver   that    “Wilmington     Trust,      PCG,   and    Forman

participated in and were responsible for locating investors for

marketing the Mare Lease interest and for advising investors to

switch to alternative investments.” 2d Am. Compl. ¶ 169. For

example, on July 10, 2003, Forman, Coccetti and Wolf of Wilmington

Trust, Plummer from Classicstar, and Leo Hertzog met to discuss

the   Mare   Lease   Programs.      Wolf    and   Coccetti    attended       as   the

                                       16
Plaintiffs’      financial     advisors.      Forman,   on    behalf   of     the

enterprise, made a PowerPoint presentation which included an array

of graphs, spreadsheets, and charts, which presented the Mare

Leases as profitable and possessed of great financial potential.

Plummer spoke last, reiterated the points made by Forman, and

explained to Hertzog that only a select few were chosen to invest

in the Mare Lease Program. Plummer told Hertzog that if the

Plaintiffs invested, they would become part of an elite group. 2d

Am. Compl. ¶ 63. The coordinated effort put forth in this meeting

shows the consensual nature of the enterprise’s decision-making

structure; each member had a role to play, each had a level of

control over the marketing of the program to the Plaintiffs, and

the meeting itself was collaboratively orchestrated beforehand to

achieve the maximum effect on Leo Hertzog.

     In addition, when targeting the Plaintiffs to exchange their

Mare Lease interests for Gastar stock, the ClassicStar defendants

and Ferguson arranged a golfing outing for Leo Hertzog to the

Augusta National Golf Club. During this trip, they discussed the

exchange    of   the   Mare    Leases   for    Gastar   stock.     Coccetti    of

Wilmington Trust advised Hertzog that such a conversion was a

prudent    arrangement.      Once   Hertzog    had   agreed   to   convert    his

interests into Gastar stocks, Forman and Alan Gottlob met with him

to discuss reinvesting in the Mare Lease Program. These examples

show how the Enterprise worked in concert, collectively, and with

                                        17
a group decision structure. Further, Forman, through his role in

contacting other investors and investment companies to market the

Mare Lease Marketing Enterprise, certainly had involvement in

directing the enterprise; his role was to funnel investors into

the program, which he did actively and with success, clearly

establishing    a   nexus    between    Forman   and    the   conduct    of   the

enterprise’s affairs

           4. Conspiracy

     Finally, in order to prove a conspiracy under 1962(d), a

plaintiff must show that (1) there was an agreement to commit the

predicate acts of fraud, and (2) defendants had knowledge that

those   acts   were   part   of   a    pattern   of    racketeering     activity

conducted in such a way as to violate §§ 1962(a), (b) or (c).

Stursberg v. Todi, No. Civ. A. 04-1333, 2004 WL 2244539 *6 (E.D.

Pa. 2004). Plaintiffs aver that PCG and Forman were entitled to 7%

of the total proceeds of the Mare Leases sold to the Plaintiffs,

demonstrating that an agreement existed between the parties to

parcel out responsibilities and profits from the scheme, 2d Am.

Compl. ¶ 36, and have demonstrated throughout the pleading that

Forman was aware of the illegality of the scheme -- particularly

illustrated by his involvement in cycling the Plaintiffs back into

purchasing more Mare Leases in 2004 after they had converted their

first Mare Leases into alternative investments. 2d Am. Compl. ¶

107. This, combined with all of the other facts about Forman’s

                                        18
participation in the scheme as averred, is sufficient to plead a

RICO claim under subsection (c) but also that Forman was actively

engaged – conspiring with – the other persons involved and agreed

to further the scheme by marketing the Mare Leases to investors,

purporting to offer “independent” investment advice, and actively

persuading investors to switch to alternative investments.

     C. State Law Claims

     Having decided that Plaintiffs’ claims are not barred by

Section 107 of the PSLRA and that they are adequately pleaded under

the civil RICO statute itself, the Court will continue to exercise

supplemental jurisdiction over any state law claims arising from

the same underlying facts as the RICO claims.

          1. Unjust Enrichment

     With respect to Plaintiffs’ state law claims, the Court

rejects the Plummers’ argument that the Second Amended Complaint

fails to state a claim for unjust enrichment because it does not

allege that either of the Plummer possesses “funds” belonging to

the Plaintiffs. As the Plummers set forth, the elements of unjust

enrichment are: (1) a benefit conferred on the defendant by the

plaintiff; (2) appreciation of that benefit by the defendant; and

(3) retention of that benefit under circumstances that would be

inequitable   without   payment   to    the   plaintiff   for   the   value

therefore. Commerce Bank/Pa. v. First Union Nat’l Bank, 911 A.2d

133, 143 (Pa. Super. 2006). Plaintiffs obtained horses when Spencer

                                   19
Plummer, acting on behalf of ClassicStar, signed the agreement

exchanging Plaintiffs’ 2004 Mare Lease Program for quarter horses,

located at the Plummers’ ranch in Utah, known as the Buffalo Ranch.

2d Am. Compl. at ¶¶ 143-44. The Plummers then purportedly cared

for the quarter horses on plaintiffs’ behalf. Id. at ¶ 144.

However, the Plummers subsequently sold the horses and they have

retained those proceeds. Id. at ¶ 148. This is enough, and the

Second Amended Complaint adequately alleges a claim for unjust

enrichment.

          2. Fraud and Negligent Misrepresentation

     The Court also rejects Forman’s argument that Plaintiffs’

fraud claim fails because Plaintiffs have not pleaded his knowledge

“that the Mare Leasing Marketing Enterprise was selling an infinite

number of Mare Leases.”   They do not need to as knowledge may be

pleaded generally.   See Fed. R. Civ. P. 9(b).    The issue of what

he knew and when will wait for another day.      So, too, will proof

of whether he knew or should have known the fraudulent purpose

behind the Mare Lease Marketing Program for purposes of Plaintiffs’

negligent misrepresentation claim.

          3. Conspiracy

     Finally, the Court is not persuaded that Plaintiffs’ state

law conspiracy claim must fail because Plaintiffs’ have not averred

that he acted with malice in pursuit of the conspiracy. In order

to state a civil action for conspiracy, a complaint must allege

                                20
(1) a combination of two or more persons acting with a common

purpose to do an unlawful act or to do a lawful act by unlawful

means or for an unlawful purpose; (2) an overt act done in

pursuance of the common purpose; and (3) actual legal damage.

Goldstein v. Phillip Morris, Inc., 854 A.2d 585, 590 (Pa. Super.

2004).   When a trier of fact evaluates the underlying cause of

action for fraud in which he might have conspired, that will

determine whether he acted with malice. See Pelagatti v. Cohen,

536 A.2d 1337, 1341-42 (Pa. Super. 1987).

IV.   CONCLUSION

      Accordingly, for all of the reasons stated above, IT IS

ORDERED that Forman and the Plummers’ Motions to Dismiss [DE 26

and 31] are DENIED.

      This the 19th day of January, 2019.




                                21
